Citation Nr: 1643584	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  10-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for lumbar sprain, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for a respiratory disorder, to include reactive airway disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.T.



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from December 1997 to December 2001.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in San Diego, California.  The matter comes to the Board from the Los Angeles, California RO.

A Travel Board hearing was conducted in July 2015, at the LA RO. A transcript of this hearing is contained within the electronic claims file. 

These claims were previously before the Board in January 2016, at which time they were remanded for additional development.  The Agency of Original Jurisdiction (AOJ) has complied with the remand request.   

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  At worst, the chronic lumbar strain is manifested by thoracolumbar flexion of 45 degrees.

2.  The evidence does not show the Veteran's lumbar spine disorder caused incapacitating episodes or unfavorable ankylosis of the entire thoracolumbar spine.  

3.  The overall picture of the Veteran's respiratory disorder did not involve FEV-1 of 40 to 55-percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, an intermittent course of systemic corticosteroids.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar sprain are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for an evaluation greater than 30 for reactive airway disease are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.97, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2008, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA adequate examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Veteran's statements in support of the claims are of record, including testimony provided at a hearing before the undersigned Veterans Law Judge in July 2015.  The Board hearing focused on the elements necessary to substantiate his increased rating claims and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate these claims.  There was also testimony before RO personnel and that testimony has also been fully considered.

The Board remanded these claims in January 2016 in order for the AOJ to afford the Veteran VA examinations and to obtain outstanding treatment records.  The AOJ has complied with the remand directives.   

There is no evidence that additional records have yet to be requested, or that additional examinations are in order, and there has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

Law and analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Id. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3.

Lumbar spine disorder

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran's chronic lumbar sprain has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and is therefore evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion is greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward thoracolumbar flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See 38 C.F.R. § 4.71a, Plate V.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned. When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned. When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned. 

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation for that segment.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

An August 2007 treatment record showed the Veteran complained of lower back pain with no bowel or bladder incontinence, lower extremity weakness, or radiation.  His gait was normal and he had no spinal tenderness or bony abnormalities on spine.  An x-ray of the spine was normal.  

The Veteran underwent a VA examination in April 2008.  He reported constant pain and stiffness with bending and lifting. He denied weakness.  A physical examination revealed no evidence of radiating pain on movement and no muscle spasm.  There was tenderness on palpation.  Range of motion findings showed flexion to 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees with pain at the end of all ranges.  There was no ankylosis.  Repetitive motion testing showed the joint function of the spine was additionally limited by pain but with no additional limit in the ranges of motion.  An inspection of the spine sowed normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-rays of the lumbar spine were within normal limits.

A June 2008 emergency room note showed the Veteran complained of back pain radiating down his left thigh.  There was no edema but he had "limited motion (painful) with flexion of lumbar area. SLR mildly painful to 90 degrees on L."  The Veteran's lumbar spine was also noted to be mildly tender.  In a March 2009 treatment record, the Veteran complained of back pain, but active range of motion of the lumbar spine was within normal limits.  

At a June 2009 VA examination, the Veteran reported pain and stiffness of the back.  He stated that the pain is aggravated by bending and lifting and is relieved by rest or Motrin.  It caused functional impairment in that he is unable to lift anything heavy and experiences pain during sexual relations.  A physical examination of his thoracolumbar spine revealed no muscle spasm, or tenderness.  Range of motion was flexion to 60 degrees, extension to 20 degrees, bilateral flexion to 20 degrees, and bilateral rotation to 20 degrees with pain at the end of all ranges.  Motion was not additionally limited after repetitive use.  There was no lumbar intervertebral disc syndrome, sensory deficits, or motor weakness.  An x-ray of the lumbar spine was normal.  

The Veteran appeared at a hearing before a Decision Review Officer in September 2009.  He testified that his back pain affected his ability to work, his relationship with his wife, and his ability to play with his son.  

A VA examination was conducted in December 2011.  The Veteran reported stiffness, spasms, decreased motion, pain, weakness of the leg, and falls due to instability.  The Veteran denied bowel or bladder problems.  Functional impairment included an inability to play with his kids, exercise, lift heavy objects, and sit or stand for long periods of time.  The Veteran denied flare-ups. 

A physical examination showed normal posture and gait.  Range of motion findings were flexion to 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  There was objective evidence of pain at the ends of all ranges.  The Veteran was able to perform repetitive use testing with no additional limitation in the ranges of motion.  The Veteran did not have localized tenderness or pain to palpation, guarding, or muscle spasm and his lower extremities did not have diminished function.  An x-ray of the lumbar spine showed a 20 percent loss of height anteriorly at T12-L1 with no other significant findings.  

The Veteran appeared at a hearing before the Board in July 2015.  He testified that his back disorder has worsened since his December 2011 VA examination.   He stated that he was in constant pain and was "basically living off of the muscle relaxers, the naproxen [], the wrap, the heating pad."  He stated that he was unable to walk or stand for extended periods and it affected his ability to participate in family activities.  He also stated that the pain runs down his low back to his left thigh.  

A VA examination was conducted in February 2016.   The examiner noted diagnoses of lumbar sprain, degenerative disc disease, and spondylosis.  The Veteran reported being unable to stand straight or lie flat without severe pain.  He stated that during flare-ups, he was unable to "sit at a 45 degree angle" and he had to remain in bed.  Ranges of motion of the thoracolumbar spine were flexion to 75 degrees, extension to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees with pain at the end of all ranges.  There was no objective evidence of localized tenderness or pain on palpation.  There was no additional loss of function or range of motion after repetitive use testing.  The examiner also noted muscle spasm resulting in abnormal gait or abnormal spinal contour, described as guarding with walking or standing consistent with Veteran's complaint of stiffness in the lower back.  There was no localized tenderness found.  Muscle strength testing, reflex examination, and sensory examinations were normal.  The examiner noted a mild left radiculopathy.  Ankylosis was not found.  The examiner also stated that the Veteran did not have intervertebral disc syndrome or incapacitating episodes.     

After a review of the evidence of record, the Board finds that the Veteran's limitation of motion was, at worst, limited to 45 degrees of flexion during flare-up, as reported at the February 2016 VA examination.  Although treatment records and VA examinations indicate that the Veteran experiences pain and impaired function, there is no probative evidence to support a finding that his range of motion was limited to less than 30 degrees of flexion, as required for the next higher rating.  The most severe objective finding was flexion limited to 60 degrees.  

As noted, the Board has considered the Veteran's lay statements regarding his symptoms and range of motion and finds them to be probative.  However, there is no lay or medical evidence showing flexion to 30 degrees or less or unfavorable ankylosis of the entire thoracolumbar spine.  

The Board has considered all potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 593. But the evidence does not show incapacitating episodes and the diagnostic code for arthritis does not permit a rating in excess of 20 percent. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5243.Therefore, a rating in excess of 20 percent is not warranted.  

The Board has considered whether separate ratings are warranted for associated neurologic disorders.  In an April 2016 rating decision, the AOJ separately granted the Veteran service connection for a left lower extremity radiculopathy and assigned a 20 percent rating.  The Veteran has not alleged, nor does the evidence show, additional neurologic disorders.  

Restrictive airway disease

The September 2008 rating decision increased the Veteran's rating for reactive airway disease to 30 percent pursuant to Diagnostic Code 6602, the criteria for evaluating bronchial asthma. See 38 C.F.R. § 4.97.

Under Diagnostic Code 6602, a 30 percent rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic oral or parenteral corticosteroids. A 100 percent rating is assigned for FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications. 

When evaluating based on PFT's (pulmonary function tests), use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the pre-bronchodilator values for rating purposes. When there is disparity between the results of different PFT's so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability. See 38 C.F.R. § 4.96 (d)(5), (6).

At the April 2008 VA examination, the Veteran reported being diagnosed with reactive airway disease. His condition does not affect body weight. He stated that he has a cough with purulent sputum and shortness of breath with running.  The Veteran denied loss of appetite, hemoptysis, daily cough with blood-tinged sputum and orthopnea.  He stated that he has asthmatic attacks yearly and visits a physician to control the attacks as often as one time per year. He said he does not contract infection easily from his respiratory condition. He had no episodes of respiratory failure requiring respiration assistance from a machine. He was using an Albuterol inhaler for treatment, with no side effects.  The Veteran did not require the usage of outpatient oxygen therapy.

A physical examination showed breath sounds were symmetric with no rhonchi or rales and expiratory phase was within normal limits.  The PFT test results were as follows:  FVC of 106 percent predicted, FEV1 of 32 percent of predicted post-bronchodilator and 38 percent of predicted pre bronchodilator, and FEV1/FVC of 24 before bronchodilator and 25 after bronchodilator.   The PFT showed mild obstructive lung disease.  A DLCO was not done as the PFT results were sufficient to evaluate the lung status.  It was noted that the claimant provided a good effort. 

The Veteran underwent a VA examination in June 2009.  He reported that he has attacks of wheezing and shortness of breath after walking two city blocks, climbing stairs, and chasing or playing with his son.  He experiences asthma attacks once per year and uses an inhaler as needed.  He did not require oxygen.  The Veteran stated that his only functional impairment is the inability to do prolonged exercise or running.  

A physical examination showed symmetric breath sounds with no rhonchi or rales.  His expiratory phase was within normal limits.  PFT data showed FVC of 112 percent predicted pre-bronchodilator and 110 percent of predicted post-bronchodilator, FEV1 of 77 percent of predicted pre-bronchodilator and 108 percent of predicted post-bronchodilator, and FEV1/FVC of 57 before bronchodilator and 81 after bronchodilator.   The PFT showed mild obstructive lung disease.  A DLCO was not done as the PFT results were sufficient to evaluate the lung status.  

In the Veteran's November 2009 substantive appeal (VA Form 9), he stated that his reactive airway disease warrants a 60 percent rating because he experiences shortness of breath more frequently and visits the doctor at least once a month for required care of exacerbations for corticosteroids.  

At a December 2011 VA examination, the Veteran reported having shortness of breath after walking four city blocks.  He denied loss of appetite, hemoptysis, cough with purulent sputum, daily cough with blood-tinged sputum, or orthopnea.  He also denied asthma attacks, episodes of respiratory failure requiring respiration assistance from a machine, outpatient oxygen therapy, or other treatment.  

A physical examination showed normal inspection of the chest and lungs with no evidence of tenderness on palpation.  Breath sounds were symmetric with no rhonchi, rales, or wheezes and expiratory phase was within normal limits.  PFT results showed FVC of 98 percent of predicted, FEV-1 of 101 percent of predicted, and FEV-1/FVC of 85.  The examiner concluded that the FEV-1/FVC more accurately reflects the severity of the condition and that there was no discrepancy between the PFT findings and the clinical examination.  The examiner opined that for 

the VA established diagnosis of reactive airway disease, the diagnosis is changed to normal lung and airways. This is a new and separate diagnosis. Normal PFT and physical examination. The subjective factors are: Shortness of breath after walking 4 city blocks. The objective factors are: None. [The Veteran] does not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention.

A September 2014 treatment record showed a history of asthma associated with exercise with no prior exacerbation or hospitalization.  

The Veteran was afforded a VA examination in March 2016.  The examiner noted a diagnosis of asthma.  The Veteran reported that he was unable to sleep on his back without shortness of breath but denied taking medication to treat his asthma.  Specifically, the examiner found that the Veteran's respiratory condition did not require the use or oral or parenteral corticosteroids, inhaled medicals, oral bronchodilators, antibiotics, or outpatient oxygen treatment.  The Veteran had no asthma attacks with episodes of respiratory failure in the prior 12 months and no physician visits for required care of exacerbations.  

A chest x-ray showed no acute cardiopulmonary disease.  PFT results showed FVC of 98 percent of predicted pre-bronchodilator, FEV-1 of 94 percent of predicted pre-bronchodilator, and FEV-1/FVC of 78 percent of predicted pre-bronchodilator.  The examiner stated that post-bronchodilator testing was not completed as the pre-bronchodilator results were normal. 

Based on this record, the Board finds that the criteria have not been met for the assignment of a rating in excess of 30 percent.  Although the April 2008 VA examiner showed FEV-1 of 32 percent of predicted post-bronchodilator and 38 percent of predicted pre bronchodilator, and FEV-1/FVC of 24 before bronchodilator and 25 after bronchodilator, the evidence shows that these findings are outliers and do not reflect the severity of his respiratory disorder during the period on appeal considering the entirely of the evidence of record.  The Veteran's FVC was 104 percent of predicted at that examination.  There has been no record of acute exacerbations of reactive airway disease or complaints in the treatment records that his reactive airway disease was causing increased functional impairment.  The VA examinations and treatment records show that the Veteran's consistent symptoms include experiencing shortness of breath during exercise and prolonged activity and occasionally used an inhaler for treatment.  

 The remaining PFT results of record in June 2009, December 2011, and March 2016 are all contemplated by the assigned 30 percent rating. 

Additionally, the Veteran was shown to require inhalational or oral bronchodilator therapy for control of his asthma, he is not shown to require at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. Despite his November 2009 statement, the treatment records and VA examination reports show the Veteran specifically denied use of oral steroids or parenteral steroids pr corticosteroids and he did not he require monthly clinical visits for exacerbations. Thus, on this record, a rating in excess of 30 percent for the service-connected respiratory disorder is not warranted. 

The Board has also considered the Veteran's assertions as to the nature and severity of his symptoms; however, they are found to be of limited probative value in this case. The medical evidence including the PFT results and the Veteran's objectively noted treatment is found to be more probative in determining that the service-connected respiratory disorder does not meet the criteria for a rating in excess of 30 percent at any point. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Extraschedular Consideration

Since the rating criteria for lumbar sprain and respiratory disorder reasonably describe the Veteran's disability levels and symptomatology, his disability picture is contemplated by the Rating Schedule. The assigned schedular evaluations are adequate, and no referral for extraschedular consideration is required. See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The evidence fails to show anything unique or unusual about the Veteran's low back disorder or respiratory disorder that would render the schedular criteria inadequate. There are no additional symptoms due to the disorders that are not addressed by the Rating Schedule. To the extent that the disorders interfere with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria. 38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.) 

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 20 percent for lumbar sprain is denied.

Entitlement to a rating in excess of 30 percent for a respiratory disorder is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


